DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application filed on May 7, 2020 is a 371 of PCT/EP2018/080517 filed on November 7, 2018 which claims priority to EP17201102.5 filed on November 10, 2017. 

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-14, 16, 17 and newly added claims 18-20 in the reply filed on May 7, 2020 is acknowledged.

Status of the Claims
	Claims 1-20 are pending. Claim 15 is withdrawn as being drawn to non-elected subject matter. Claims 1-14 and 16-20 are examined.

Drawings
	The drawings filed on May 7, 2020 are acceptable.

Claim Rejections - 35 USC § 112
§112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14, 19 and 20 include the limitation “AMR biomarkers relates to a compound”. The term “relates” in claim 1 is a relative term which renders the claim indefinite. The term “relates” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Given that the specification does not define what is meant by “relates”, one skilled in the art would not understand the metes and bounds of the term. Claims 2-14, 19 and 20 are rejected because they are dependent on claim 1.
Claim 5 references “steps (i) and (ii)” in claim 1. Claim 1, however, contains two steps (i) and (ii), one in step II(c) and one in step III(e). It is unclear if 

§112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


2.	Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 requires that the extra-genomic nucleic acid recited in claim 2, on which claim 3 depends, be naturally occurring or not naturally occurring. A nucleic acid can only be either naturally occurring or not naturally occurring, there is no third option. Accordingly, claim 3 does not further limit claim 2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In analyzing claims for compliance with the written description requirement of 35 USC 112(a), a determination is made as to whether the specification contains a written 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
Claims 16-18 are broadly written to encompass a method of detecting a nucleic-acid encoded antimicrobial resistance biomarker identified by the method according to claim 1. The claims require methods that employ a genus of biomarkers, in which all potential members share a functional activity – antimicrobial resistance (AMR). The size of the claimed genus is significantly large given the breadth of the claims as encompassing a method of using any biomarker identified by the method of claim 1. The specification does not describe the structure of any newly identified gene that confers antimicrobial resistance. Nor does the specification describe partial structures, physical properties or chemical properties of biomarkers with AMR activity. There are no drawings or figures in the specification to provide any structural embodiments of the claimed biomarkers. While the claims encompass using any of an unknown number of biomarkers, the specification does not adequately describe the genus of biomarkers that are included within the scope of the claimed invention.
The specification describes a method of screening biomarkers for AMR, however, there is no information in the specification regarding what structural features would likely be associated with AMR activity. The specification’s description of a 
While the specification teaches the general methodology for screening for AMR biomarkers, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. Further, the specification does not disclose a clear structure-function relationship between the claimed genus of AMR biomarkers and the functional property of being antimicrobial resistant. No common structure has been disclosed to identify genes which meet the criteria of being antimicrobial resistant.
In Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that:
“applicant must convey, with reasonable clarity to those skilled in the art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of “written description” inquiry, whatever is presently claimed.”

Applicant was not in possession of the genus of all AMR biomarkers. The claims are using biomarkers that aren’t described in the specification. There is no correlation between AMR activity and structure of the markers. Therefore, one would conclude that applicant was not in possession of a method of using an AMR biomarker identified by claim 1 because biomarkers possessing the desired activity required to practice the invention is not adequately described. There is no description which would demonstrate conception of a representative number of AMR biomarkers identified by claim 1 within 

Enablement
Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112(a) have been described in courts in In re Wand, 9 USPQ2d 1400 (CAFC 1988). Wand states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims
	Claims 16-18 are broadly written to encompass a method of detecting a nucleic-acid encoded antimicrobial resistance biomarker identified by the method according to claim 1 in a microorganism obtained from a host organism. In other words, the claims are directed towards a method of detecting nucleic acid-encoded biomarkers providing 
	The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed Cir 2001).
	The claims are drawn to methods employing any nucleic acid-encoded antimicrobial resistance biomarker. However, as discussed below, the art has not provided the critical components necessary to practice this invention based upon the breadth of the claims, and further, the art proves unpredictability with regard to such breadth.

Guidance in the specification
	The specification describes the method of claims 16-18 as a method for determining the presence of a microorganism resistant to a particular compound in a host organism, comprising detecting at least one nucleic acid-encoded antimicrobial resistance biomarker, preferably identified by the method disclosed herein in a microorganism obtained from a biological sample of the host organism (instant specification p. 21, ll. 8-12). The specification, however, does not disclose any biomarkers. The lone example merely describes Figure 1, neither of which disclose using any specific biomarkers, only the method of determining biomarkers that fall within the scope of claim 1. Applicant is claiming a method of using unknown and undisclosed AMR biomarkers that is not supported by the specification.

	 The specification does not provide any guidance as to which antimicrobial resistance biomarkers fall within the scope of the claims. No AMR biomarker has been disclosed or described. Furthermore, the broad definition of host organism provides no guidance of which host organisms can be used in the methods of the invention. Nor does the specification provide a working example of any host organism. The specification provides no explicit teaching or any specific guidance how to practice the claimed invention.
	 
Unpredictability of the art and the state of the prior art
	 Rasheed teaches twenty two E. coli isolates elicited 18 different patterns of antibiotic resistance to the agents used in the study (Table 2) (Rasheed et al. Rev Inst Med Trop Sao Paulo (2014) 56:341-346, 342). D’Costa studied 480 strains against 21 antibiotics and found that every strain was found to be multi-drug resistant (D’Costa et al. Science (2006) 311:374-377, 374). D’Costa found almost 200 different resistance profiles were seen, exemplifying the immense genetic and phenotypic diversity of the collection of bacteria (D’Costa p. 375). 
The art teaches not every mutation in a gene that encodes an antibiotic target results in resistance (Martinez et al Antimicrob Agents Chemother (2000) 44(7): 1771-Future Microbiology (2018) Vol. 13, No. 10, 1157-1164, 1160, The human microbiota) teaches the detection of an antibiotic resistance gene within a clinical sample does not automatically mean that the causative bacterial pathogen of an illness actually carries the resistance gene detected. Batchelor teaches the genes could be present without the corresponding phenotype (Batchelor et al. Int J Antimicrobial Agents (2008) 31:440-451, 449). The prior art teaches it is unpredictable that a particular mutation would result in antimicrobial resistance to a particular compound.
Baumler teaches that some pathogens are highly adapted to a single-host species (Baumler et al. Cold Spring Harb Perspect Med (2013) 3:12, a010041, 19 pages, Abstract). Casadevall teaches that microbial virulence could be manifest in one host but not in another (Casadevall et al. J of Inf Dis (2001) 184:337-344, 341). Rebets teaches since it cannot be predicted which host is suitable for the expression of a particular gene, a battery of several hosts might be used including gram-positive bacteria. (Rebets et al. Metagenomics, Chapter 8, Cloning and Expression of Metagenomic DNA in Streptomyces lividans and Subsequent Fermentation for Optimized Production (first published online 2016) pp. 99-144). The art teaches that it is unpredictable that all host organisms are suitable for the expression of antimicrobial resistance genes.

Quantity of experimentation
The quantity of experimentation in this area is large since there is a significant number of parameters which would have to be studied to enable the skilled artisan to 
Claims 16-18 are directed to determining the presence of any microorganism resistant to any compound in any host organism comprising detecting at least one nucleic acid-encoded antimicrobial resistant biomarker in a microorganism obtained from a host organism. The specification contains no specific teachings on how to practice the claimed invention. Nor does the specification include a working example with any specific parameters.
The art teaches that it is unpredictable which mutation would result in antimicrobial resistance. Batchelor teaches there is variation in the distribution of each gene within the respective E. coli and Salmonella isolates tested (Batchelor p. 444). Thus the art teaches it is unpredictable which mutations are associated with antimicrobial resistance. It is unpredictable that a skilled artisan could predict which antimicrobial compounds the microorganism is resistant to merely by determining the genetic profile of the microorganism. Moreover, Batchelor teach the genes could be present without the corresponding phenotype. Further, the art teaches broad and diverse patterns of antimicrobial resistance among microorganisms (D’Costa, Rasheed). It is unpredictable that a particular mutation would result in antimicrobial resistance to a particular compound. It would require undue and unpredictable experimentation to obtain unpredictable results to know which mutations on which microorganisms are associated with resistance to which compounds.

The quantity of experimentation in this area is extremely large since there is a significant number of parameters which would have to be studied to enable the scope of the instant claims to be enabled. This would require significant effort, with each to the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

Conclusion
	Thus, given the broad claims in an art whose nature is identified as unpredictable, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high level of skill in the art, it is the position of the examiner that it would require undue experimentation for one of ordinary skill in the art to perform the method of the claims as broadly written.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemon et al. J Clin Microbiol (published online October 11, 2017) Vol. 55, Issue 12 3530-3453 (hereinafter “Lemon”).
Regarding claim 16, Lemon teaches detecting AMR genes in clinical isolates (Lemon p. 3536, Discussion). Lemon teaches resequencing K. pneumonia isolate KPNIH1, a blaKPC-positive carbapenem-resistant isolate (Lemon, p. 3531, Results). Lemon teaches sequencing a clinical E.coli isolate (ECESBL-1) that was phenotypically characterized as an ESBL producer and was resistant to multiple classes of antimicrobial (Lemon p. 3533). Lemon teaches the detection of resistance genes in clinical isolates, the reporting of individual genes has proven very helpful in guiding clinical management in many cases, including rapid testing for mecA in Staphylococcus KPC/blaNDM in Enterobacteriaceae (Lemon p. 3540, first full para.).  Such plasmids are hosts obtained from bacterial clinical isolates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lemon et al. J Clin Microbiol (published online October 11, 2017) Vol. 55, Issue 12 3530-3453 (hereinafter “Lemon”).
Lemon teaches all of the limitations of claim 16 as discussed above and incorporated here.
Lemon teaches resistance gene detection in clinical isolates in the hospital laboratory settings (Lemon p. 3531, second full para.). Lemon teaches the disclosed methods will expand the scope of what is possible for rapid detection and reporting of resistance genes will likewise aid clinical management (Lemon p. 3540, first full para.).  Given that clinical isolates typically present in a hospital setting are necessarily identified organisms that infect a human, a person of ordinary skill in the art reading the Lemon reference would have been motivated to employ the method to detect the same .   

Claims 1-9, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Westoff et al. the ISME Journal (2017) 11, 1168-1178 (hereinafter “Westoff”) in view of Rebets et al. Metagenomics, Chapter 8, Cloning and Expression of Metagenomic DNA in Streptomyces lividans and Subsequent Fermentation for Optimized Production (first published online 2016) pp. 99-144 (hereinafter “Rebets”) and further in view of Boolchandani et al. Antibiotics, Chapter 19, Functional Metagenomics to Study Antibiotic Resistance (first published online 2016) (hereinafter “Boolchandani”).
Regarding claim 1, Westoff teaches identifying mutations in resistant strains of Streptomyces coelicolor (Westoff p. 1171, left col. Sequence analysis, Abstract).
Westoff teaches culturing two S. coelicolor A3(2) M145 (designated WT) and S. coelicolor A3(2) M145 Apra, an isogenic strain carrying an integrated pSET 152 plasmid conferring apramycin resistance (designated WTApr) (p. 1169, right col. Bacterial strains and culturing conditions). 
Westoff teaches culturing the S. coelicolor A3(2) WT and S. coelicolor A3(2) M145 Apra under sub-MIC concentrations. MICs were estimated by spotting ~104 spores on SFM plates containing 1, 2, 4, 6, 8, 12, 6, 24, 32, 48, 64, 92, 128, 192 and 256 µg ml-1 streptomycin sulfate. The MIC was set to the lowest concentration of antibiotic yielding no growth (Westoff p. 1170, left col. top of page).
9 spores on SFM agar containing 2, 4, 8 or 16 µg ml-1 streptomycin. Westoff teaches single colonies were selected from independent plates from each streptomycin concentration and then restreaked onto a plate containing the same concentration of streptomycin as the selection plate (Westoff, p. 1170, Spontaneous streptomycin resistance).
Westoff teaches the genomes of the spontaneous and evolved clones as well as those of their ancestral strains were sequenced on the Illumina HiSeq4000 (Westoff, p. 1171, left col, top of page). Westoff teaches sequencing the ancestral and resistant strains (Westoff p. 113, Genetics of resistance).
Westoff teaches unique mutations in the spontaneous and evolved resistant strains were identified by direct comparison with the ancestral strain (Westoff p. 1171, left col, Sequence analysis).Westoff teaches sequencing the genomes of ancestral, evolved and resistant strains on the Illumina HiSeq4000 (Westoff p. 1171, left col., top of page). Westoff found 93 mutations mapped to 24 genes (Westoff p. 1173, left col., Genetics of resistance).
Regarding claim 2, Westoff teaches sequencing the genomes of ancestral and resistant strains (Westoff p. 1173, left col., Genetics of resistance).
Claims 3 and 19 depend from claim 2. The step of sequencing the extra-genomic DNA is an optional step and not required by the claim. Therefore the limitations of claims 3 and 19 are optional.
Regarding claim 4, while claim 1 requires multiple steps, those steps are not required to be performed in a specific order (see MPEP §2111.01). Claim 4 places a 
As discussed above with respect to claim 1, Westoff teaches culturing S. coelicolor, estimating the MIC with increasing amounts of streptomycin sulfate (Westoff p. 1170, left col., top of page), culturing spontaneous streptomycin-resistant clones by plating spores onto agar and selecting random single colonies (Westoff p. 1170, left col., Spontaneous streptomycin resistance), and sequencing the strands (Westoff p. 1171, left col, top of page). Westoff teaches the limitations of steps I and II of claim 1 to be performed in any order and the method would work, i.e., a panel of nucleic acid-encoded AMR biomarkers would be identified. It would have been obvious to perform the steps in the order outlined in claim 4, namely, culturing in non-lethal concentrations, culturing in lethal concentrations, selecting the resistant microorganism and determining the genetic profile of that microorganism because an ordinary artisan would have been motivated to determine the spectrum of resistances to the compound. A person or ordinary skill in the art would be motivated to culture the microorganism in increasing levels of the antimicrobial compound in a stepwise fashion, estimating the MIC, determining the change from nonlethal to lethal concentrations and then determining the genetic profile of the microorganism of interest because Westoff teaches that performing the steps in any order will work for the intended purpose.
Regarding claim 5, for purposes of compact prosecution, the steps (i) and (ii) referred to in claim 5 are steps (i) and (ii) of Step II(c) of claim 1.
As discussed above with respect to claim 1, Westoff teaches spontaneous streptomycin-resistant clones were isolated from the WT strain by plating 109 spores on -1 streptomycin. Westoff teaches single colonies were selected from independent plates from each streptomycin concentration and then restreaked onto a plate containing the same concentration of streptomycin as the selection plate (Westoff, p. 1170, left col., Spontaneous streptomycin resistance). Determining a MIC by culturing a microorganism in increasing amounts of an antimicrobial agent and selecting certain microorganisms based on those results, as taught by Westoff, inherently and necessarily involves repeating the steps of culturing and selecting.
Regarding claims 9 and 20, Westoff teaches the microorganism is Streptomyces coelicolor (Westoff, p. 1169, right col. Bacterial strains and culturing conditions).
Regarding claim 11, Westoff teaches the culturing takes place on Soy Flour Mannitol Agar (Westoff, p. 1169, right col. Bacterial strains and culturing conditions).
Regarding claim 12, Westoff teaches the compound is streptomycin (Westoff, p. 1169, right col. Bacterial strains and culturing conditions).
In view of the above and regarding claim 1, Westoff teaches all of the steps of claim 1 except step III. 
Regarding claim 6, Westoff does not teach wherein the recombinant microorganism is genetically modified.
Regarding claim 7, Westoff does not teach wherein the genetically modified recombinant microorganism comprises and expression library.


However, Rebets teaches expression systems for metagenomics DNA using Streptomyces as cloning hosts (Rebets, Abstract). For function-based screening microbial DNA is cloned in high capacity vectors to form libraries that are then transferred to an expression host (Rebets, Introduction). Rebets teaches using SCP2, a large conjugative plasmid isolated from S. coelicolor A3(2) (Rebets p. 110, Replicative plasmid vectors). Rebets teaches Streptomycetes are resistant to a large number of antibiotics (Rebets p. 115, Other Features of Streptomyces Plasmids). Rebets teaches streptomycin as a resistance marker compound (Rebets p. 116, Table 2).
Boolchandani teaches metagenomics library preparation, screening of libraries for antibiotic resistance genes (ARGs), and massively parallel DNA sequencing of the enriched DNA fragments (Boolchandani, Abstract). Boolchandani teaches total DNA is cloned into an expression vector and transformed into a susceptible indicator strain. The resulting transformant library is assayed for antibiotic resistance by plating on selective media, and surviving ARGs are sequenced and annotated (Boolchandani p. 308, first full para.).
Regarding claim 6, Boolchandani teaches wherein the recombinant microorganism is genetically modified (Boolchandani p. 309, Fig. 1 description).
Regarding claim 7, Boolchandani teaches the construction of a metagenomic library (Boolchandani p. 310, section 2.2).
Regarding claim 8, Rebets teaches using SCP2, a large conjugative plasmid isolated from S. coelicolor A3(2) (Rebets p. 110, Replicative plasmid vectors).

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Westoff and the methods of Rebets in order to provide a more comprehensive picture of antimicrobial resistance markers. Westoff teaches the steps of culturing microorganisms at concentrations of an antimicrobial that do not substantially inhibit the growth of the microorganisms (sublethal challenge), culturing microorganisms at concentrations of antimicrobial that do substantially inhibit the growth of the microorganism and selecting a cultured microorganism whose growth in the presence of the compound is substantially the same as in the absence of the compound (lethal challenge), and determining the genetic profile of the microorganism. Rebets teaches functional genomics using Streptomyces soelicolor as a recombinant microorganism. Boolchandani teaches screening libraries for antibiotic resistance genes. To put it more simply, the claim requires the combination of three methods to identify AMR genes: sublethal challenge, lethal dose challenge, and functional metagenomics. As discussed above, Westoff teaches the sublethal and lethal dose challenges and Rebets and Boolchandani teach functional metagenomics using S. coelicolor. In other words, Westoff teaches steps I and II of claim 1 and Rebets and Boolchandani teach step III of claim 1. 
Here, all the claimed elements were known in the art. A person of ordinary skill in the art could have combined the elements as claimed with no change in their respective 
It would have been obvious to combine the known methods to achieve what they would be expected to achieve individually. Each of the methods were known in the art for their respective purpose. Cultivation in a lab is the “gold standard” for identifying bacteria with antibiotic resistance (Boolchandani p. 307, last para.). However, a large proportion of bacteria are difficult to culture in the lab (Boolchandani p. 308, top of page). A much more efficient and powerful technique for characterizing resistomes is functional metagenomics. Functional metagenomics has proven to be the most efficient and powerful method for the study of antibiotic resistance mechanisms and their associated genes (Boolchandani p. 308, second-third paras.)
A person of ordinary skill in the art would have been prompted to combine the two methods because such combination yields nothing more than predictable results. It would have been obvious to combine the method of Westoff and the methods of Rebets and Boolchandani because the combination would be expected by a person of ordinary .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Westoff et al. the ISME Journal (2017) 11, 1168-1178 (hereinafter “Westoff”) in view of Rebets et al. Metagenomics, Chapter 8, Cloning and Expression of Metagenomic DNA in Streptomyces lividans and Subsequent Fermentation for Optimized Production (first published online 2016) pp. 99-144 (hereinafter “Rebets”) and further in view of Boolchandani et al. Antibiotics, Chapter 19, Functional Metagenomics to Study Antibiotic Resistance (first published online 2016) (hereinafter “Boolchandani”) as applied to claims 1-9, 11, 12, 19 and 20 above, and further in view of Cowen et al. J Bacteriol (2001) 183:10 2971-2978 (hereinafter “Cowen”).
Westoff, Rebets and Boolchandani teach all of the limitations of claim 1 as discussed above and incorporated here. 
	Westoff, Rebets and Boolchandani do not teach where the growth of cells is measured by cell doubling time.
	However, Cowen teaches determining doubling times during the exponential growth phase and stationary phase cell densities at their MIC peak (Cowen p. 2972).
	Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Westoff, Rebets and Boolchandani to measure the cell doubling time as a way to measure the growth of the microorganism because it is a simple method to measure the .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Westoff et al. the ISME Journal (2017) 11, 1168-1178 (hereinafter “Westoff”) in view of Rebets et al. Metagenomics, Chapter 8, Cloning and Expression of Metagenomic DNA in Streptomyces lividans and Subsequent Fermentation for Optimized Production (first published online 2016) pp. 99-144 (hereinafter “Rebets”) and further in view of Boolchandani et al. Antibiotics, Chapter 19, Functional Metagenomics to Study Antibiotic Resistance (first published online 2016) (hereinafter “Boolchandani”) as applied to claims 1-9, 11, 12, 19 and 20 above, and further in view of Ichise et al. J Bioscience and Bioengineering (2000) Vol. 90, No. 5, 530-534 (hereinafter “Ichise”).
Westoff, Rebets and Boolchandani teach all of the limitations of claim 1 as discussed above and incorporated here.
Regarding claim 13, Westoff, Rebets and Boolchandani do not teach wherein the method further comprises testing at least one biomarker of the identified panel of biomarkers for the ability to confer antimicrobial resistance to the compound. 
Regarding claim 14, Westoff, Rebets and Boolchandani do not teach wherein the testing comprises culturing a microorganism recombinantly expressing the at least one biomarker in the presence of the compound in an amount that substantially inhibits wild type growth of the microorganism not having the biomarker.
However, Ichise teaches confirming the catalase activity of each streptomycin and ampicillin-resistant colony (Ichise p. 531, left col., Complementation of a catalase-
Therefore, it would have been prima facie obvious to modify the method of Westoff, Rebets and Boolchandani to include an exemplified testing method of Ichise in order to confirm the accuracy of any identified biomarker(s). A person of ordinary skill in the art would be motivated to confirm the results of their assay in order to confirm the quality of their data. It would have been obvious to run a separate assay known in the art, such as one exemplified by Ischise, on the results to ensure the accuracy of the results.

Additional Reference of Record
Lewin et al. Expression Platforms for Functional Metagenomics: Emerging Technology Options Beyond Escherichia coli (2017), Functional Metagenomics: Tools and Applications Chapter 2, pp. 13-44. 
Lewin teaches metagenomics-based bioprospecting (Lewin Abstract, Fig. 2.1 p. 15). Lewin specifically teaches Streptomyces coelicolor as a screening host (Lewin Table 2.1, p. 22, p. 26). Lewin thus teaches that it is well known to use expression systems for metagenomics DNA using Streptomyces as cloning hosts.



CONCLUSION

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER L. OVERLY/Examiner, Art Unit 1634 

/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634